AO 245B (Rev. 09/I 7)   Judgment in a Criminal Case
                         Sheet I



                                           UNITED STATES DISTRICT COURT
                                        Eastern District of North Carolina
                                                         )                              I
                UNITED STATES OF AMERICA                 )     JUDGMENT IN A CRIMINAL CASE
                                                                                        i
                           v.                            )
                                                                                                                            I




                                                         )
                  KENDELL WHITFIELD                            Case Number: 7:17-CR-128-1-D
                                                         )
                                                         )     USM Number: 17685-056
                                                         )
                                                         )      H. Gerald Beaver
                                                         )     Defendant's Attorney
THE DEFENDANT:
liZf pleaded guilty to count(s)        1, 2 and 3 of the Indictment

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                          Offense Ended

 18 u.s.c. § 922(g)(l), 18           Felon in Possession of Firearms and Aiding and Abetting                    4/30/2015
 U.S.C. § 9i'4(a)(2) and 18
 U.S.C. § 2


                              l
       The defendant is sentenced as provided in pages 2 through            __
                                                                             8 _ _ ofthis judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has been found not guilty on count(s)
liZf Count(s)   4 through 24, and 26 through 28 of the     D is       liZf are dismissed on the motion of the United States.
                Indictment
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. ·If ordered to pay restitution,
the defenuant must notify the court and United States attorney of material clianges in economic circumstances. .

                                                                             12/13/2018
                                                                            Date of Imposition of Judgment




                                                                            James C. Dever III, United States District Judge
                                                                            Name and Title of Judge


                                                                             12/13/2018
                                                                            Date '
AO 245B (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet IA
                                                                                                          Judgment----Piage   2        of   8
DEFENDANT: KENDELL WHITFIELD
CASE NUMBER: 7:17-CR-128-1-D

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                                   Offense Ended                Count
18 U.S.C. § 922(a)(l)A), 18       Dealing in Firearms Without a License                               4/30/2015                    2
U.S.C. § 923(a) and 18 U.S.C.
§ 924(a)(l)(D)



18 U.S.C. § 922(d), 18 U.S.C.     Sale of a Firearm to a Prohibited Person and Aiding and Abetting    4/30/2015                   3
§ 924(a)(2) and 18 U.S.C. § 2
AO 245B (Rev. 09/17) Judgment in Criminal Case
                     Sheet 2 - Imprisonment                                 \
                                                                                                           Judgment -   P~ge      3
                                                                                                                               ---'---
                                                                                                                                         of       8
 DEFENDANT: KENDELL WHITFIELD
 CASE NUMBER: 7:17-CR-128-1-D

                                                               IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

  Counts 1 and 3: 72 months per count and shall run concurrently
  Count 2: 60 months and shall run concurrently to counts 1 and 3 - (Total term: 72 months)



     ~ The court makes the following recommendations to the Bureau of Prisons:

  The court recommends that the defendant receive intensive substance abuse treatment and vocational and educational training opportunities. The court
  recommends that the defendant receive a medical evaluation and appropriate medical treatment upon entry to the Bureau of Prisons. The court
  recommends that he serve his term in FCI Butner, North Carolina.

     bZf   The defendant is remanded to the custody of the United States Marshal.

    D The defendant shall surrender to the United States Marshal for this district:
           D   at                                  D    a.m.     D p.m.         on

           D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                             to

 at - - - - - - - - - - - - - - - - , with a certified copy of this judgment.



                                                                                                        UNITED STATES MARSHAL



                                                                                By ----------------------~
                                                                                                   DEPUTY UNITED STATES MARSHAL
AO. 245B (Rev. 09/17) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                                      Judgment-fage   4   of   8
DEFENDANT: KENDELL WHITFIELD
CASE NUMBER: 7:17-CR-128-1-D
                                                               SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     Counts 1, 2 and 3: 3 years per count, all such terms shall run concurrently - (Total term: 3 years)




                                                           MANDATORY CONDITIONS

I.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
         imprisonment and at least two periodic drug tests thereafter, as determined by the court.                 ·
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.         D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                  restitution. (check if applicable)
5.         r!1'   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.         D You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
                  directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                  reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.         D You must participate in an approved program for domestic violence.               (check if applicable)




                                                                                                                                 '
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 09/17) Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                                    5
                                                                                                 Judgment-Page --'----=---      0
                                                                                                                                    f      8
                                                                                                                                        ------
DEFENDANT: KENDELL WHITFIELD
CASE NUMBER: 7:17-CR-128-1-D

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside \Vithin 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation offi¢e or within a different time
      fr~.                                                                                                            '
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed. !
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days pefore the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.                                                          i
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must perinit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 3 0 hours per week) at a laWful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least I 0 days before the change. If notifying the probation officer at least I 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer "'.ithin 72 hours of
      becoming aware of a change or expected change.
8.    You must not commirnicate or interact with someone you know is engaged in criminal activity. If you know someone has(been
      convicted of a felony, you must not knowingly communicate or interact with that person without first gettirig the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within. 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.                                                             .~
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S.·Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a Written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date _ _ _ _ _ _ _ _ _ _ __
AO 245B (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 3C - Supervised Release
                                                                                                                Judgment-Page __6=--- of              8
DEFENDANT: KENDELL WHITFIELD                                                                                                 '1




CASE NUMBER: 7:17-CR-128-1-D
                                                                                                                             I
                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISI@N
The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office'.
The defendant shall provide the probation office with access to any requested financial information.

The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic addiction, drug dependency, or
alcohol dependency which will include 1;1rinalysis testing or other drug detection measures and may require residence or participation in a residential
treatment facility.

The defendant sµall participate in a program of mental health treatment, as directed by the probation office.
                                                                                                                                  i
The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the probatio~ officer, any other law
enforcement officer, of the defendant's person and premises, including any vehicle, to determine compliance with the conditions of this judgment.

The defendant shall participate in such vocational training program as may be directed by the probation office.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.
AO 245B (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment - Page ; __7'--- of           8
 DEFENDANT: KENDELL WHITFIELD
 CASE NUMBER: 7:17-CR-128-1-D
                                               CRIMINAL MONETARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                                                                                                           I
                        Assessment                  JVTA Assessment*                                               Restitution
 TOTALS            $ 300.00                     $                                  $                           $



 D The determination of restitution is deferred until _ _ _ _ . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payme.nt, each payee shall receive an approximately proportioned paynient,1 unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.                 ·                                                         ·

Name of Payee                                                         Total Loss**              Restitution Ordered              Priority or Percentage




 TOTALS                               $                           0.00


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine      D restitution.
       D    the interest requirement for the        D     fine    D      restitution is modified as follows:

 *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.                                           !
 **Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 fot offenses committed on or
 after September 13, 1994, but before April 23, 1996.                                                          '
AO 2458 (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                                Judgment -   fage     8      of           8
DEFENDANT: KENDELL WHITFIELD
CASE NUMBER: 7:17-CR-128-1-D


                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follo'Ys:

A     D      Lump sum payment of$                                due immediately, balance due

             D    not later than                                     , or
             D    in accordance with D C,           D    D,     D     E,or       D Fbelow; or

B     D      Payment to begin immediately (may be combined with               DC,          DD, or       D F below); or

C     D      Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                             over a P.eriod of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D     D      Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     D      Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     !ill   Special instructions regarding the payment of criminal monetary penalties:

             The special assessment in the amount of $300.00 shall be due in full immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.                                           •

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties. imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs. ~
